DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
The amendment to claims 1 – 9 and 13, submitted October 27, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed October 27, 2021, with respect to the rejection of claim 13 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment.  The rejection of claim 13 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 6, filed October 27, 2021, with respect to the rejection of claims 1- 9 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and argument presented.  The rejection of claims 1 - 9 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see page 6, filed October 27, 2021, with respect to the rejection of claim 11 under 35 USC 103 have been fully considered and are persuasive in view of the cancellation of claim 11.  The rejection of claim 11 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see page 6, filed October 27, 2021, with respect to the rejection of claims 12 - 13 under 35 USC 103 have been fully considered and are persuasive in view of the cancellation of claim 12, amendment to claim 13 and argument presented.  The rejection of claims 12 – 13 under 35 USC 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl Bozicevic on December 9, 2021.
The application has been amended as follows: 
In the claims:
Claim 1, at about line 14 at the line that starts with X1, please delete the following; [[and Group VIIA metals]] after “Group IIB metals” and insert --, Mn, Tc and Re--.
Claim 1, at the line that starts with X2, please delete the following; [[and Group VIIA metals]] after “Group IIB metals” and insert --, Mn, Tc and Re--.
Claim 3, line 2 after “wherein” insert –the lactone form of--.
1 is a” insert –divalent metal selected from the group consisting of Mn, Tc and Re--.
Please cancel claims 15 – 20.
Allowable Subject Matter
Claims 1 – 9 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on October 27, 2021 and the arguments therein.  Applicant’s amendment and arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, claims are allowed for the reasons set out in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622